Citation Nr: 0706398	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of right total knee arthroplasty (TKA).

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee osteochondritis with degenerative joint disease and 
chronic synovitis, status post excision of loose bodies.

3.  Entitlement to an evaluation in excess of 10 percent for 
hyperhidrosis of both feet with chronic symptomatic calluses.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1962 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims.  A February 
2005 rating decision allowed a separate compensable rating of 
10 percent for osteochondritis with degenerative changes of 
the left knee, effective September 2004.

The veteran and his wife testified at a formal RO hearing in 
October 1998 and at a Travel Board hearing in September 2003 
before the undersigned Veterans Law Judge.  Transcripts of 
the testimony at both hearings are associated with the claims 
file.

In February 2004, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for additional 
development.  The RO completed the additional development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  The veteran also perfected an 
appeal of the issue of entitlement to a total disability 
rating on the basis of individual unemployability (TDIU).  
While the appeal was on remand, a February 2005 rating 
decision allowed that benefit.  The claims file reflects no 
evidence of the veteran having appealed any aspect of that 
decision.  Thus, that issue is no longer before the Board and 
will not be discussed in the decision below.  Further, the 
remand directed several examinations for and consideration of 
several disabilities secondary to the veteran's claim for 
TDIU.  In light of the allowance of TDIU, the AMC's 
development and decisions related to those disabiities are 
deemed compliant with the prior remand and are not related to 
this decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an evaluation in excess of 10 
percent for hyperhidrosis of both feet with chronic 
symptomatic calluses is addressed in the REMAND portion of 
the document below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's right TKA residuals manifest with 
complaints of chronic pain, clinical evidence of pain on 
motion, limitation of motion (LOM), and intermittent 
swelling.  There is no evidence of ankylosis, severe painful 
motion or weakness, or LOM on extension of a compensable 
degree.  Peripheral neuropathy symptoms are not causally 
related to the TKA.

3.  The veteran's left knee manifests with moderate to severe 
degenerative joint disease (DJD), chronic pain, LOM, and pain 
on motion.  There is no evidence of severe instability.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 30 percent for 
the residuals of a right knee total knee arthroplasty (TKA) 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5055 (2006).

2.  The requirements for a combined rating in excess of 30 
percent for left knee osteochondritis with DJD and chronic 
synovitis, status post-excision of loose bodies, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5010-
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2004 letter issued pursuant to the 
Board remand, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims for increased ratings, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that was relevant to the claim.  A September 2006 letter 
informed the veteran how disability evaluations and effective 
dates are assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, the 
records associated with his receipt of benefits administered 
by the Social Security Administration (which are actually 
duplicate VA records), and the transcripts of his RO and 
Board hearings.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's March 2006 statement to that effect, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.

The Board notes that there was no readjudication of the 
claims via a supplemental statement of the case (SSOS) after 
issuance of the September 2006 letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
SSOC, is sufficient to cure a timing defect).  Nonetheless, 
the Board finds no prejudice to the veteran, as the claims 
file reflects no evidence of any response to the June 2006 
SSOC or the September 2006 letter.  Further, the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for increased ratings, so any 
question related to the effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity.  38 C.F.R. § 4.10; see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, an October 1972 rating decision allowed service 
connection for a left knee disorder described as status post-
excision of loose bodies, with chronic synovitis.  A 
September 1983 rating decision allowed service connection for 
osteochondromatosis with DJD of the right knee secondary to 
the left knee disability.

Right knee

The veteran underwent a right TKA in 1997.  Prior to the 
replacement, the right knee was rated 20 percent disabling.  
A March 1997 rating decision granted a temporary 100 percent 
evaluation, effective January 1997, allowed the minimum 30 
percent, effective March 1998, following the veteran's 
convalescence from the surgery.  He applied for an increased 
rating in April 1998 as part of his claim for TDIU.

Under DC 5055, 30 percent is the minimum rating assigned for 
knee replacement. Chronic residuals, consisting of severely 
painful motion or weakness in the affected extremity, are 
rated at 60 percent.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

At the April 1998 examination, the veteran related that his 
right knee occasionally gave way, and that was the only 
symptom he reported.  Examination revealed a well healed scar 
but no swelling or effusion.  ROM on testing was 0 to 115 
degrees.  The collateral ligaments were stable to varus and 
valgus stress in extension and 30 degrees of flexion.  He had 
minimal anterior posterior motion with the right knee flexed 
at 90 degrees.  X-rays of standing and lateral views were 
interpreted as showing the three-part knee replacement to be 
in good alignment, with no evidence of motion around the 
components.  The diagnosis was status post-right knee 
replacement.

The April 1998 rating decision, which is the subject of this 
appeal, continued the minimum rating of 30 percent.  The 
Board finds that the medical evidence of record shows the 
veteran's status post-right TKA more nearly approximates his 
assigned 30 percent rating.  38 C.F.R. § 4.7.

At the RO and Board hearings, the veteran and his wife 
described the symptoms of his bilateral knee disabilities.  
They related how the veteran experiences chronic pain, and 
how he must use a wall or some other means of support in 
order to walk short distances in his home.  Outpatient 
treatment records reflect that he has been issued a motorized 
scooter to aid ambulation outside the home.  He also has been 
issued braces.  Several statements of the veteran's family 
members, friends, and neighbors describe having observed 
swelling of his knees, his difficulty ambulating, how the 
veteran has experienced falls due to his knee disabilities.

As will be seen by the evidence discussed below, the medical 
evidence of record shows that the veteran does indeed 
experience significant chronic symptomatology with his right 
knee TKA, but it is not directly due to the residuals of the 
procedure.  Instead, the chronic symptoms he complains of are 
either not confirmed by objective clinical examination, or 
they are secondary to his marked obesity.

An extensive April 2001 orthopedic consult note reflects that 
the veteran related that, since the right knee replacement, 
he had experienced tingling and numbness in the lateral three 
toes of the right foot immediately after the surgery.  He 
also related that he had received approximately 90 percent 
relief of his right knee pain following the surgery, but 
there still was swelling, it gave way, and-occasionally, he 
fell.  The veteran reported more pronounced symptoms in his 
left than the right knee.

Examination of the right knee revealed ROM of -5 to 90 
degrees.  The examiner noted inappropriate responses of a 
sense of excessive pain response or excessive activity on 
varus/valgus tests and anterior posterior drawer.  The 
examiner assessed stability on the mechanical testing as 
reasonably good in both the extended and flexion space.  
Patellofemoral tracking seemed correct, without lateral 
subluxation or crepitus.  The examiner also assessed the 
veteran's response to palpation of the knee as inappropriate.  
No effusion was present.  The examiner observed that the 
veteran's obesity was a factor that needed to be considered.

The September 2001 orthopedic note by the same examiner who 
wrote the April 2001 note reflects that the veteran had lost 
four pounds, and he was doing reasonably well.  He related 
that his knees continued to interrupt his sleep.  Examination 
of the right knee revealed reasonably good stability and ROM 
of 0 to 115 degrees.  X-rays showed the replacement to be in 
good position with good interface.

At the September 2002 orthopedic visit, the veteran related 
that there was very little he could do to help his situation 
due to his chronic pain.  He could not get in and out of his 
swimming pool, could not ride a stationary bike, could not 
lose weight, and he could not quit smoking.  The examiner 
noted that, as far as orthopedics were concerned, the 
situation was at a "cul de sac (blind alley)," and the 
veteran needed to make a move on his own.

The September 2002 examination report reflects that the 
veteran again complained of right knee numbness from the knee 
to the foot, and that the knee tended to give way.  The 
veteran related that he wore braces for relief, but he was 
not wearing them the day of the examination.  He used a cane 
in his left hand for support.  Examination revealed slight 
tenderness and a popping with movement for stability on the 
medial/lateral examination.  ROM was 0 to 90 degrees.  The 
veteran informed the examiner that he was told the popping 
was normal for the TKA.  The examiner observed the veteran to 
grimace when he walked, and that he had difficulty going from 
a sitting to a standing position.  The diagnosis was post-
prosthesis, right knee.

VA outpatient treatment records reflect that a July 2003 X-
ray showed no change in the right TKA since the September 
2002 X-ray.  The appearance was satisfactory.  Examination, 
however, showed laxity to varus stress that suggested lateral 
collateral laxity, and also some medial collateral laxity.  
But the examiner noted that it was within the normal range, 
and there was no effusion.  A January 2004 note reflects that 
there was some question of whether the prosthesis was loose.  
In any event, the examiner noted, the veteran's knee problems 
were insoluble until he lost between 100 to 125 pounds.  At 
that examination, he weighed 350 pounds, had not lost any 
weight since his last visit, and he had not quit smoking.  
The examiner assessed him as a candidate for a motorized 
scooter due to the difficulty the veteran had walking even a 
short distance.

In June 2004, the veteran was assessed as doing well with the 
right TKA.  His great difficulty ambulating was due to his 
co-morbidities, his chronic obstructive pulmonary disease, 
for example, and obesity.

After his appearance at the Travel Board hearing, the case 
was remanded for additional development, including more 
recent examinations.  The September 2004 examination report 
reflects that the veteran related that, on a scale of 1 to 
10, he assessed his pain as constantly 10, he wore braces 
bilaterally, and he took Extra- Strength Tylenol four times a 
day for relief, as well as other non-steroid anti-
inflammatory medicines.

While recording the veteran's history, the examiner noted 
that his demeanor was not consistent with the level of pain 
he claimed.  The examiner observed him to be morbidly obese, 
and that he walked with a wide-based gait that favored the 
right side.  He did not have any genu recurvatum, varus, or 
valgus deformities.  The veteran could not walk on his heels 
and toes due to fear of falling.  Balance on the right was 
fair, and he could not attempt to squat.  He had extreme 
difficulty getting on and off the examination table due to 
his obesity.  The veteran's shoes had no shoe laces, which 
assisted him in getting them on and off.

Physical examination revealed marked crepitation and that he 
was in moderate pain during valrus/valgus stress test.  ROM 
was 0 to 90 degrees, both actively and passively, without any 
additional complaints of pain or discomfort.  Peripheral 
pulses were intact.  Sensory functions were normal as was 
manual muscle strength.  McMurray's and Alpley's tests could 
not be performed due to weight and inability to lay prone.  
The examiner observed that, during acute exacerbations, he 
could have additional limitations in endurance and ROM, 
though the extent of that additional limitation could not be 
projected since it depended on the level of severity of the 
pain and presence or absence of pain.  The examiner noted no 
swelling at the examination.  Swelling could cause additional 
limitations in ROM.

The examiner noted, however, that there was no evidence of 
weakness due to pain or LOM due to weakness.  The examiner 
opined that the veteran's tendency to tire easily was due to 
his respiratory disorder.

The December 2005 examination report reflects examination of 
the right knee revealed no evidence of effusion and ROM was 0 
to 100 degrees.  All of the following tests yielded negative 
results: stability test, medial, lateral, collateral ligament 
and anterior and posterior cruciate ligament drawer and 
Lachman tests, and the McMurray test.  Muscle strength on the 
quad was 4/5, and there was slight tenderness at the 
suprapatellar on the lateral aspect of the thigh.  There was 
no evidence of inflammation.  The examiner noted no defect in 
the prosthesis.

The Board first observes that there is no evidentiary basis 
for a higher rating between 30 and 60 percent.  As reflected 
in the evidence set forth above, the veteran's right TKA has 
not met or approximated a rating higher than 30 percent under 
either of the Diagnostic Codes for LOM.  The maximum rating 
for LOM on flexion is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Further, the right knee has 
consistently manifested full extension to 0 degrees.  LOM on 
extension limited to 30 degrees warrants a rating of 40 
percent, and to 45 degrees warrants a rating of 50 percent.  
Diagnostic Code 5261.  Thus, there is no basis for an 
intermittent rating.  Further, the examination reports 
reflect that the right knee has not manifested residual 
weakness, as the veteran's primary functional loss is due to 
his pain, and the more recent examinations reflect that the 
objective clinical findings did not correlate with the 
veteran's subjective complaints of pain.  38 C.F.R. § 4.7, 
4.40, 4.45.

And as noted earlier in the opinion, the medical evidence 
shows the veteran's obesity to be an integral component of 
his right knee pain.  Further, per DC 5055, the Board has 
considered rating the veteran by analogy using the criteria 
of Diagnostic Codes 5256 or 5262 when there is evidence of 
intermediate degrees of residual weakness, pain or limitation 
of motion.  As previously noted, a higher 40 percent rating 
under DC 5256 is only warranted for ankylosis of the knee in 
flexion between 10 and 20 degrees.  However, there is no 
evidence in any medical records of knee ankylosis; in fact, 
the veteran has manifested full extension, and has 
consistently flexed at 90 degrees or better.  Therefore, the 
criteria in Diagnostic Code 5260 or 5261 are not applicable.  
Finally, as there is no evidence of nonunion of the tibia and 
fibula with loose motion requiring a brace, a higher 40 
evaluation is not warranted under the criteria of DC 5262.  
38 C.F.R. § 4.71a, DC 5262.

The Board has considered a separate rating due to instability 
and recurrent subluxation.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994); VA O.G.C. Prec. Op. No. 23-97, VA O.G.C. 
Prec. Op. No. 9-98; VA O.G.C. Prec. Op. No. 9-04.  However, 
as none of the examination reports reflect any medical 
evidence of either of these conditions, a separate rating is 
not warranted.  The Board notes the December 2005 X-ray 
examination report that reflects that X-ray of the right knee 
showed fluid in the right suprapatellar region.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is 
assigned for semilunar cartilage, that is dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Both the 2004 and 2005 examination reports, however, reflect 
specific findings of no effusion, and there is no objective 
clinical evidence of the knee having manifested any locking.  
Further, the 2005 neurological examination reflects that the 
examiner opined that the veteran's peripheral neuropathy was 
not causally related to his knee disability.

 Therefore, the Board concludes that the veteran's current 
symptoms are best characterized by a 30 percent rating under 
DC 5055 for the residuals of a right TKA.  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a.

Left knee

The claims file reflects that, historically, the veteran's 
left knee has been rated under Diagnostic Code 5259-5010 for 
osteochondromatosis with DJD.  See 38 C.F.R. § 4. 27 (A 
hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation).  The April 1998 
rating decision reflects that the veteran's Diagnostic Code 
was changed several years earlier to 5010-5257 for 
osteochondritis and chronic synovitis, post-medial and 
lateral meniscectomy.

Diagnostic Code 5257 rates instability and subluxation of the 
knee.  Moderate instability or subluxation warrants a 20 
percent rating, and severe instability or subluxation 
warrants a 30 percent rating.  38 C.F.R. § 4.71a.  While the 
treatment records reflect isolated comments of possible 
instability, the medical evidence as a whole reflects no 
current evidence of instability, let alone severe 
instability.

The December 2005 examination report reflects that the 
examiner noted no evidence of effusion and ROM was 0 to 100 
degrees with pain on motion, as reflected by the veteran's 
grunting during the movement..  All tests for instability or 
subluxation were negative.  Repetitive movement resulted in 
no change of the veteran's left knee ROM.  The examiner 
diagnosed advanced DJD and status post-medial and lateral 
meniscectomy of the left knee.

The September 2004 examination report reflects that no 
tenderness or obvious swelling was noted.  Anterior drawer 
sign appeared mildly positive but Lachman's was negative.  
The veteran complained of severe pain during drawer and 
lateral stress testing.  Mild crepitus was noted during 
passive ROM.  Active ROM was 5 to 100 degrees, and repetitive 
ROM was 0 to 100 degrees.  The veteran voiced no complaints 
of additional pain.  Passive ROM was 0 to 110 degrees, where 
complaints of discomfort started.  Medial and lateral stress 
test revealed no instability of the knee, and posterior 
drawer sign was negative.  X-rays showed moderate to severe 
degenerative changes in the patellofemoral joint and medial 
compartment of the left knee.  The examiner diagnosed DJD of 
the left knee.

In light of the current findings of no instability in the 
left knee, there is no basis for a higher rating under 
Diagnostic Code 5257.  38 C.F.R. § 4.7; Francisco, 7 Vet. 
App. at 57-58.  As a result of the findings at the 2004 
examination, the February 2005 rating decision allowed a 
separate 10 percent rating under Diagnostic Code 5010-5261 
for osteochondritis with degenerative changes as part of the 
veteran's left knee symptomatology.  Diagnostic Code 5010 
rates arthritis due to trauma, and it requires that it be 
rated under Diagnostic Code 5003 as degenerative arthritis.

Traumatic arthritis is rated under Diagnostic Code 5003 as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the joint involved.  Further, if the limitation of motion 
of the joint involved is noncompensable, a rating of 10 
percent is applicable.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is assigned.  Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The veteran is entitled to separated compensable ratings for 
LOM on extension and flexion, if that pathology is 
manifested.  VA O.G.C. Prec. Op. No. 9-2004 (September 17, 
2004).  The medical evidence of record from the 1998 
examination forward reflects no evidence that the veteran's 
left knee has met or approximated a compensable evaluation 
for LOM, either on flexion or extension, as the left knee has 
manifested extension of at least 5 degrees at worse, as at 
the September 2002 examination, and full extension to 0 
degrees at most examinations.  It has flexed at 90 degrees or 
better.  As noted, however, the knee manifested full 
extension at the recent examinations.

The medical evidence of record reflects that the veteran's 
left knee manifests with severe DJD.  His disability is so 
severe that he in fact needs a left TKA, but his medical care 
providers have ruled out the procedure because of his morbid 
obesity.  As reflected in the discussion of the right knee, 
above, the examination reports reflect that the veteran's 
obesity is a significant factor in his functional loss due to 
pain.  The extensive April 2001 orthopedic consult primarily 
addressed the veteran's left knee, as did the other entries 
in the outpatient treatment records that reflect how the 
veteran's obesity adversely impacts his knee disability.  A 
February 2006 treatment note reflects that the veteran 
weighed 345 pounds after a four-pound loss over the prior 
month.  A consult to supply him with steps so he could access 
and exit his outdoor swimming pool for acquatic exercise was 
issued.

While he indeed experiences the chronic pain that he and his 
wife testified to, the medical evidence reflects that it is 
not due solely to the innate pathology of his DJD.  As a 
result, especially in light of the veteran's ROM findings, 
the 10 percent rating addresses his functional loss due to 
pain and his LOM.  Thus, the Board is constrained to find 
that the left knee more nearly approximates the assigned 
combined 30 percent rating-20 percent for moderate lateral 
instability and 10 percent for osteochondritis with DJD.  
38 C.F.R. § 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5010-5260, 5010-5161.  As noted above, the veteran was 
granted TDIU in a separate rating decision.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of right TKA is denied.

Entitlement to a combined evaluation in excess of 30 percent 
for left knee osteochondritis with DJD and chronic synovitis, 
status post-excision of loose bodies, is denied.


REMAND

The veteran's foot condition is rated as a skin disorder 
under Diagnostic Code 7813 as dermatophytosis.  38 C.F.R. 
§ 4.118.  As noted above, the veteran's claim was received in 
March 2002.  The rating criteria for skin disorders were 
changed in August 2002.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran.  New 
rating criteria, however, may be applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  
38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 
19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The November 2002 SSOC does not reflect the date of the skin 
rating criteria used to inform the veteran of the denial of 
his claim, but the paragraph is identical to the instruction 
for Diagnostic Codes 7807 - 7819 of the prior criteria.  See 
38 C.F.R. § 4.118 (in effect prior to August 30, 2002).  
Neither it nor the June 2006 SSOC informed the veteran of the 
current criteria and applied the criteria most favorable to 
the veteran, and the Board notes that the June 2006 SSOC 
applied the prior criteria.

The Board may not review the appeal and apply the criteria 
most advantageous to the veteran until the Agency of Original 
Jurisdiction has informed the veteran of both criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

Inform the veteran and his representative 
of the current rating criteria for skin 
disorders and then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and 
representative, if any, should be 
furnished a SSOC and given the opportunity 
to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


